09/30/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 19-0547


                                      DA 19-0547
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                               ORDER

 BEAU HERMAN MILLER,

              Defendant and Appellant.
                                _________________

       Counsel for Appellant Beau Herman Miller has filed a second motion for extension
of time within which to file the reply brief in the captioned matter.
       Pursuant to M. R. App. P. 13(1), “The appellant may serve and file a reply brief
within 14 days after service of the brief of the appellee.” On August 27, 2021, the Court
granted Appellant a 30-day extension, until October 4, 2021, to file the reply brief. The
Order stated no further extensions would be granted.
       IT IS HEREBY ORDERED that the second motion for a 30-day extension is
DENIED. Appellant has until October 18, 2021, within which to file the reply brief.
       The Court will not consider any further extensions. If the reply brief is not filed by
October 18, the matter will be sent up to the Court for consideration on the briefs filed.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                  September 30 2021